Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 20-0726V
UNPUBLISHED
TANYA JEAN POTKONJAK, Chief Special Master Corcoran
Petitioner, Filed: August 4, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA); Brachial Neuritis

 

 

Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION’

On June 17, 2020, Tanya Jean Potlonjak filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.” (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA’), which meets the Table definition for a SIRVA injury, and
brachial neuritis (specifically Parsonage-Turner Syndrome) caused in fact by the
influenza vaccine she received on October 2, 2018. Petition at 1, 9 2, 5, 31; Stipulation,
filed at Aug. 4, 2022, {§ 1-2, 4. Petitioner further alleges that she received the vaccine in
the United States and that she suffered the residual effects of her SIRVA more than six
months post-vaccination. Petition at 7 4, 44; Stipulation at 7 3-5. “Respondent denies
that [P]etitioner sustained a SIRVA injury within the Table time period; denies that the flu
vaccine caused [P]etitioner’s alleged brachial neuritis, and further denies that the flu
vaccine caused [Petitioner to suffer a left shoulder injury or any other injury or her current
condition.” Stipulation at ¥] 6.

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on August 4, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $57,754.04 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

° Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

KR RR RK RRR ROK KK KK KOK KR KK KR ROK KOK KOK KOK

TANYA JEAN POTKONJAK, *
*
Petitioner, *
*
Vv. * No. 20-726V (ECF)
* CHIEF SPECIAL MASTER
* BRIAN H. CORCORAN
SECRETARY OF HEALTH *
AND HUMAN SERVICES, *
*
Respondent. *
KKKK KK KKK KKKKKKKRKKRKKK KK KKK KKK
STIPULATION

The parties hereby stipulate to the following matters:

1. Tanya Jean Potkonjak, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the flu vaccine on October 2, 2018.

3. The vaccination was administered within the United States.

4. Petitioner alleges that she suffered from a left shoulder injury related to vaccination
administration (“SIRVA”) and brachial neuritis as a result of receiving the flu vaccine, and
suffered the residual effects of these alleged injuries for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that petitioner sustained a SIRVA injury within the Table time
period, denies that the flu vaccine caused petitioner’s alleged brachial neuritis, and further denies
that the flu vaccine caused petitioner to suffer a left shoulder injury or any other injury or her
current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $57,754.04 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C. §

300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 2, 2018, as
alleged by petitioner in a petition for vaccine compensation filed on or about June 17, 2020, in
the United States Court of Federal Claims as petition No. 20-726V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to have a left
shoulder injury, or caused petitioner to suffer brachial neuritis, or any other injury or her current
condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~S o"~So>~S o>" oa~S_oa~S ~~
Rezpectfully submitted.

POTMIONER

:

Tile tl | Lay pelo

TANYA FUR EATEN

ATTORNEY OF RECORD TOR
PLTITIONLR:

Asi. Cute

PCIGH © KEINE

touncel for Petrbone

‘fuller Grol LIE

14) satiny Read Sute 28
Dreher FA tals

laigh a yvaccnelay yet com

AUTHORIZED REPRESENTA PIVE
OF THE SECRETARY OF TIE AT TE
AND TUSTAN SERVICES:

George R Grimes Cty as ep mies oe moet
treme J 18

Si4 fee, Sta liye dee caer
CDR GPORGE REED GRIMES SID, MEeH
Director Divisien of tryury
Compensavica Fopram:
Wealth Sy tems Wureau
Wealth Reseurces and Services
Sdaiputrate a
US Depatinent of Health and
Human Seniies
Sele bisher: Pane UANDICM
Rew baalle SQL) 2UAS9

DarsJ £]3 /r02rr

ALTHORIZFD REPRESENTABINGE
OF THE ATTORNEY GENERAL:

Tit ATHER I ; re VR han
Deputy Directes

Tons ranch Creal Div tise
US Deparment of Judice
Pu bes ¥

Benjamin Pracd lin Stanen
Washington Da (OO tds

ATTORNALY OF KECORD FON
HESPONDENT:

 

Trial Attemmes

Torts fleaned) Carib Deters
tN Department ul Juice

FO thin de

enjsnnis Lrnkhia Stabae
Wathigten, Dt 26dt4 lds
LOT Load sn

fovel Ohana Jani. waht ge